NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



FRANK MONTE,                                     )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D20-1488
                                                 )
KIMBERLY S. ANDERSON and                         )
ROBERT ANDERSON,                                 )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed September 23, 2020.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Wesley D.
Tibbals, Judge.

Charles D. Radeline of Radeline Law Firm,
PLC, Palm Harbor, for Petitioner.

Michael A. Giasi of Giasi Law, P.A., Tampa,
for Respondents.


PER CURIAM.


               Dismissed as moot.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.